
	

113 HR 5812 IH: Innovate America Act
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5812
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Cartwright (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Education and the Workforce, Energy and Commerce, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support innovation, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Innovate America Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Education
					Sec. 101. Definitions.
					Sec. 102. Increasing funding for STEM secondary schools.
					Sec. 103. Report on STEM programs at secondary schools.
					Sec. 104. Study and report on retaining STEM students.
					Sec. 105. Expanding undergraduate research opportunities.
					Sec. 106. Technology Commercialization Awards Pilot Program.
					Sec. 107. Computer science in the Robert Noyce teacher scholarship program.
					TITLE II—Manufacturing and export promotions
					Sec. 201. Manufacturing assistance program for small- and medium-sized manufacturers in the United
			 States.
					Sec. 202. Removing barriers for exporting industries in the United States.
					TITLE III—Offsets
					Sec. 301. Limitation on Government printing costs.
					Sec. 302. Eliminating bonuses for poor performance by Government contractors.
			2.FindingsCongress finds the following:
			(1)Innovation has historically been a catalyzing force in the American economy, driving the production
			 of game-changing technologies, the creation of millions of jobs and the
			 opening of countless new avenues for growth. In an increasingly
			 competitive global economy, our Nation’s continued leadership and
			 prosperity will hinge on progress in key innovative areas, most notably
			 exporting, entrepreneurship, research and development, and education in
			 science, technology, engineering, and mathematics (STEM), including
			 computer science.
			(2)Technology-based startups play a critical role in driving innovation. Increasing the flow of
			 capital to these firms would bridge the gap that often exists between
			 their initial startup costs and their long-term capital needs, giving the
			 firms the resources necessary to research, develop, and commercialize new
			 products.
			(3)Simplifying, expanding, and stabilizing the tax credits that businesses and institutions of higher
			 education rely on to offset the cost of research and would promote greater
			 clarity in the Internal Revenue Code of 1986 and deliver a powerful
			 incentive for private sector innovation.
			(4)Increasing the emphasis on STEM education in high schools and institutions of higher education
			 would ensure that more students have the skills and training to not only
			 compete for jobs in a 21st century economy, but also to create the startup
			 companies and revolutionary technologies that will sustain American
			 prosperity for centuries to come.
			(5)The United States Bureau of Labor Statistics predicts that in the year 2020, of the 9,200,000 STEM jobs there will be in the United States, half of them will be in computing. With more than 150,000
			 job openings expected annually in computing, it is one of the fastest
			 growing occupations in the United States. Increasing the teaching and
			 learning of computer science in schools would strengthen the American
			 workforce by helping our students gain the skills and training necessary
			 to fulfill new computer programming jobs.
			(6)An effective regulatory climate should protect consumers and promote transparency without
			 overburdening the businesses that create jobs. Federal agencies with
			 rulemaking authority should be vigilant in assessing the impact of new
			 regulations on innovation and job creation, particularly in anchor
			 industries like manufacturing.
			(7)The economic impact of a new product or technology is often dependent on its commercial success. To
			 ensure American products can be bought and sold in markets around the
			 world, the Government should identify and remove over burdensome
			 regulations that create barriers for United States exporting companies.
			IEducation
			101.DefinitionsIn this title:
				(1)DirectorThe term Director means the Director of the National Science Foundation.
				(2)Institution of higher educationThe term institution of higher education means an institution of higher education, as defined in section 101(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1001(a)).
				(3)STEMThe term STEM means the subjects of science, technology, engineering, and mathematics, including other subjects
			 based on science, technology, engineering, or mathematics, such as
			 computer science.
				(4)STEM secondary schoolThe term STEM secondary school has the meaning given the term by the Director, in coordination with the Secretary of Education,
			 not later than 60 days after the date of enactment of this Act.
				(5)State educational agencyThe term State educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				102.Increasing funding for STEM secondary schools
				(a)PurposeThe purpose of this section is to increase the number of STEM secondary schools in the United
			 States from approximately 100 to approximately 200.
				(b)Program authorized
					(1)In generalFrom amounts appropriated under subsection (e), the Secretary of Education, in coordination with
			 the Director, shall award grants, on a competitive basis, to State
			 educational agencies to enable the State educational agencies to carry out
			 the purposes of this section by establishing or expanding STEM secondary
			 schools.
					(2)Geographic distributionThe Secretary shall award grants under this section in a manner that ensures geographic diversity,
			 including awarding grants to State educational agencies serving rural
			 areas.
					(c)ApplicationA State educational agency desiring to receive a grant under this section shall submit an
			 application to the Secretary of Education at such time, in such manner,
			 and containing such information as the Secretary may require.
				(d)Use of fundsA State educational agency receiving funds under this section shall use such funds to award
			 subgrants, on a competitive basis, to local educational agencies in the
			 State to enable the local educational agencies to establish and maintain
			 new STEM secondary schools, which may include repurposing an existing
			 secondary school to become a STEM secondary school.
				(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal
			 years 2015 through 2024.
				103.Report on STEM secondary schools
				(a)DatabaseThe Secretary of Education, in coordination with the Director, shall develop a database to identify
			 existing STEM secondary schools.
				(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Education, in
			 coordination with the Director, shall submit a report to Congress with
			 recommendations on how to replicate existing successful STEM secondary
			 schools.
				104.Study and report on retaining stem students
				(a)In generalThe Director shall conduct a study, in coordination with the Secretary of Education, to make
			 recommendations to Congress on how to improve retention rates of students
			 in STEM programs at institutions of higher education. The study should
			 include an analysis of existing successful retention programs at
			 institutions of higher education.
				(b)ReportNot later than 1 year after the date of enactment of this Act, the Director shall submit to
			 Congress a report on the study conducted under subsection (a).
				105.Expanding undergraduate research opportunities
				(a)In generalNot later than June 1, 2016, the President shall ensure that not less than 15 percent of all
			 Federal funds available for a fiscal year for undergraduate research
			 opportunities at 2-year and 4-year degree granting institutions of higher
			 education shall be used to fund research opportunities for postsecondary
			 students, with emphasis on undergraduate research opportunities occurring
			 during the first 2 academic years of postsecondary education.
				(b)Sense of CongressIt is the sense of the Congress that each Federal agency should restructure the agency's
			 undergraduate student research opportunities for students attending 2-year
			 or 4-year institutions of higher education, in order to provide more
			 research opportunities for postsecondary students during the students'
			 first 2 academic years of postsecondary education.
				(c)Identification of research programsNot later than December 31, 2015, the head of each Federal agency shall submit to the President—
					(1)a list of all programs and funds available for undergraduate student research under the
			 jurisdiction of the agency; and
					(2)recommendations regarding how the agency can best fulfill the requirements of subsection (a).
					106.Technology Commercialization Awards Pilot Program
				(a)In generalThe Director of the National Science Foundation (referred to in this section as the Director), through the Partnerships for Innovation Program, shall administer a Technology Commercialization
			 Awards Pilot Program through which promising technology advances derived
			 from National Science Foundation research grants shall be eligible for
			 follow-on funding—
					(1)to move the technology through prototype and demonstration phases;
					(2)for training for researcher participants in business plan development, technology transfer, and
			 commercialization; and
					(3)for establishing start-up firms based on the technologies developed.
					(b)Competitive selectionThe Director shall—
					(1)seek from National Science Foundation offices and divisions recommendations on outstanding research
			 funded by the National Science Foundation with clear promise that such
			 research can be advanced close to commercialized in a 3- to 5-year period;
					(2)solicit applications from National Science Foundation award grantees who believe that they have
			 qualifying technologies eligible for commercialization; and
					(3)award grants to such National Science Foundation award grantees based on a merit-based, competitive
			 selection process.
					(c)Advisory CommitteeThe Director shall form an Advisory Committee of experts on technology and the technology
			 commercialization process to advise the National Science Foundation on the
			 Technology Commercialization Awards Pilot Program.
				(d)ReportNot later than 3 years after the first grant is awarded under this section, the Director shall—
					(1)report to the relevant committees of Congress on the Technology Commercialization Awards Pilot
			 Program’s results; and
					(2)make recommendations on whether and how such a technology commercialization fund could be adopted
			 by other Federal research and development agencies.
					(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal
			 years 2015 through 2019.
				107.Computer science in the Robert Noyce teacher scholarship programSection 10 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is
			 amended—
				(1)by striking and mathematics and inserting mathematics, informatics, and computer science each place the term appears;
				(2)in subsection (b)(1)(D)(i), by striking or mathematics and inserting mathematics, informatics, or computer science;
				(3)in subsection (c)—
					(A)in paragraph (1)(A), by striking or mathematics and inserting mathematics, informatics, or computer science; and
					(B)in paragraph (4), by striking mathematics or and inserting mathematics, informatics, or computer science;
					(4)in subsection (d)(4), by striking mathematics or and inserting mathematics, informatics, or computer science; and
				(5)in subsection (i)—
					(A)in paragraph (5), by striking or mathematics and inserting mathematics, or computer science; and
					(B)in paragraph (7), by striking or mathematics, and inserting mathematics, informatics, or computer science,.
					IIManufacturing and export promotions
			201.Manufacturing assistance program for small- and medium-sized manufacturers in the United States
				(a)DefinitionsIn this section:
					(1)SecretaryThe term Secretary means the Secretary of Commerce.
					(2)Small- and medium-sized domestic manufacturersThe term small- and medium-sized domestic manufacturers means businesses—
						(A)with not more than 500 employees; and
						(B)with facilities located in the United States that mechanically, physically, or chemically transform
			 materials, substances, or components into new products, including
			 component parts.
						(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a
			 manufacturing assistance program for small- and medium-sized domestic
			 manufacturers for the purposes of promoting the manufacturing of goods in
			 the United States and enabling those manufacturers to be competitive in
			 the global economy by—
					(1)identifying and reducing regulatory burdens on those manufacturers under subsection (c); and
					(2)providing those manufacturers with information and other assistance under subsection (d).
					(c)Reduction of regulatory burdensThe Secretary shall—
					(1)identify any regulatory requirements applicable to small- and medium-sized domestic manufacturers
			 that—
						(A)impose an unnecessary burden on those manufacturers; and
						(B)may be eliminated or reduced in order to promote the manufacture of goods in the United States;
						(2)take appropriate action to eliminate or reduce the regulatory requirements identified under
			 paragraph (1); and
					(3)not later than 1 year after the date on which the Secretary establishes the program required by
			 subsection (b), submit to Congress a report that makes recommendations
			 with respect to action by Congress that may be necessary to eliminate or
			 reduce the regulatory requirements identified under paragraph (1).
					(d)AssistanceThe Secretary shall assist small- and medium-sized domestic manufacturers by providing the
			 manufacturers with information with respect to—
					(1)how small- and medium-sized domestic manufacturers can comply efficiently with regulations
			 applicable to those manufacturers;
					(2)recently proposed and recently prescribed regulations likely to have an effect on small- and
			 medium-sized domestic manufacturers; and
					(3)how small- and medium-sized domestic manufacturers can express their views and provide input with
			 respect to any policy developments relating to the manufacture of products
			 in the United States.
					(e)Report on effectiveness of programNot later than 2 years after the date of enactment of this Act, the Hollings Manufacturing
			 Extension Partnership of the National Institute of Standards and
			 Technology shall submit to Congress a report on the program established
			 under subsection (b) that includes—
					(1)an assessment of the extent to which the program has been effective—
						(A)in identifying and reducing regulatory burdens on small- and medium-sized domestic manufacturers
			 under subsection (c);
						(B)in providing information and other assistance to small- and medium-sized domestic manufacturers
			 under subsection (d); and
						(C)in promoting the manufacturing of goods in the United States and enabling small- and medium-sized
			 domestic manufacturers to be competitive in the global economy;
						(2)detailed information with respect to the nature, location, and duration of any jobs created as a
			 result of the program established under subsection (b) and a description
			 of the methodology used to compile that information; and
					(3)any recommendations with respect to continuing or improving the program established under
			 subsection (b).
					(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $15,000,000 for each of the fiscal years
			 2015 through 2019 to carry out the program established under subsection
			 (b).
				202.Removing barriers for exporting industries in the United StatesNot later than 180 days after the date of the enactment of this Act, the Under Secretary for
			 International Trade of the Department of Commerce shall submit to Congress
			 a report—
				(1)identifying the 20 industries in the United States that export the most goods or services;
				(2)evaluating the competitiveness of those 20 industries in global markets compared to competitors
			 manufacturing outside the United States;
				(3)identifying domestic regulatory and policy barriers to increasing exports by these industries;
				(4)identifying foreign barriers that impede the access of these industries to foreign markets; and
				(5)making recommendations with respect to legislative action that could by taken by Congress to reduce
			 those barriers and improve the global competitiveness of these industries
			 in foreign markets.
				IIIOffsets
			301.Limitation on Government printing costsNot later than 180 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
				(1)determine which Government publications could be available on Government Web sites and no longer
			 printed and to devise a strategy to reduce overall Government printing
			 costs over the 10-year period beginning with fiscal year 2015, except that
			 the Director shall ensure that essential printed documents prepared for
			 Social Security recipients, Medicare beneficiaries, and other populations
			 in areas with limited Internet access or use continue to remain available;
				(2)establish Governmentwide Federal guidelines on employee printing; and
				(3)issue on the Office of Management and Budget's public Web site the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees, except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually.
				302.Eliminating bonuses for poor performance by Government contractors
				(a)Guidance on linking of award and incentive fees to outcomesNot later than 180 days after the date of enactment of this Act, each Federal department or agency
			 shall issue guidance, with detailed implementation instructions (including
			 definitions), on the appropriate use of award and incentive fees in
			 department or agency programs.
				(b)ElementsThe guidance under subsection (a) shall—
					(1)ensure that all new contracts using award fees link such fees to outcomes (which shall be defined
			 in terms of program cost, schedule, and performance);
					(2)establish standards for identifying the appropriate level of officials authorized to approve the
			 use of award and incentive fees in new contracts;
					(3)provide guidance on the circumstances in which contractor performance may be judged to be excellent
			 or superior and the percentage of the available award fee which
			 contractors should be paid for such performance;
					(4)establish standards for determining the percentage of the available award fee, if any, which
			 contractors should be paid for performance that is judged to be
			 acceptable, average, expected, good, or satisfactory;
					(5)ensure that no award fee may be paid for contractor performance that is judged to be below
			 satisfactory performance or performance that does not meet the basic
			 requirements of the contract;
					(6)provide specific direction on the circumstances, if any, in which it may be appropriate to roll
			 over award fees that are not earned in one award fee period to a
			 subsequent award fee period or periods;
					(7)ensure that the Department or agency—
						(A)collects relevant data on award and incentive fees paid to contractors; and
						(B)has mechanisms in place to evaluate such data on a regular basis; and
						(8)include performance measures to evaluate the effectiveness of award and incentive fees as a tool
			 for improving contractor performance and achieving desired program
			 outcomes.
					(c)Return of unearned bonusesAny funds intended to be awarded as incentive fees that are not paid due to contractors' inability
			 to meet the criteria established by this section shall be returned to the
			 Treasury.
				
